DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 126-145 are pending in the instant application.

Applicant’s election of group II, drawn to administration methods in the reply filed on January 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 126 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021 as discussed above.

Claims 127-145 are under examination in this office action.


Information Disclosure Statement
The IDS form received 9/6/2017 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 127-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Applicant has claimed methods “for enhancing efficacy of a therapeutic or diagnostic nanoparticle or microparticle agent” which are achieved by administering a) an antibody that binds a blood cell and b) the “agent”.   The administered antibody is recited as having the functional property of inducing clearance of blood cells by the reticuloendothelial system upon antibody binding to blood cells.  The type of blood cell is not recited in most claims although dependent claim 137 as well as independent claim 144 indicate that erythrocytes (i.e. red blood cells) are the type of cell bound by the administer antibody.  No claims indicate the identity of the antigen present on the surface of the cell which is bound by the recited antibody.  However, such antibodies are recited as having numerous functions including inducing clearance by the reticuloendothelial system (independent claims 127 and 144), causing blockage (including partial) of the reticuloendothelial system (claim 131), extending half-life to the administered “agent” by various amounts (claims 132-133), decreasing hematocrit “by not less than 10%” (i.e. more than 10% with an unspecified maximum, claim 134), as being cleared via Fc-receptor mediated phagocytosis (claim 141), and causing agglutination of blood cells (claim 142).  To support such breadth, applicant discloses in the working examples administration of 34-3c, a mouse monoclonal antibody that binds mouse erythrocytes and administration of rabbit polyclonal serum that binds mouse erythrocytes.  While the data of the working examples appear to indicate that the half-life of an administered agents, such as magnetic diagnostic particles (examples 2-9) or doxorubicin liposomes (example 10), data does not appear to be disclosed indicating 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human hemoglobin) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It is noted that applicant has not claimed a product, but rather a method of administering at least two products, the first being a diagnostic or therapeutic nano- or microparticle “agent” and the second being an antibody that binds a “blood cell” with some claims being limited to the blood cell type of “erythrocytes”.  No claims recite a specific antigen which is bound, and given the number of distinct polypeptides present in the plasma membrane of cells, recitation of a blood cell, or even a specific type of blood cell is a genus of antigens rather than a single specific species of defined structure.  However, artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product. As has been discussed above, all claims describe the administered antibodies by what they do, such as binding a blood cell, blocking the reticuloendothelial system, reducing hematocrit, and agglutinating cells.  However, as has been made clear by recent court cases as well as USPTO guidance, describing an antibody simply by what it binds is not sufficient to provide adequate written description for the recited genus. Indeed, as taught by Edwards et al., Lloyd et al., Lescar et al., and Goel et al., the number of potential antibody structures (i.e. sequences) which can bind to the same antigen is literally astronomical.  As such describing the administered antibodies based upon the cell that they bind or what functional results happens as a consequence of binding appears to be insufficient as there is no specific structure which is reasonably correlated with these functional properties.  With regard to the disclosed species being representative of what is claimed, it should be noted that none of the claimed administration methods are limited to any specific patient population or even organism type upon whom the claimed 
Therefore, in view of the breadth of the claims artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies that bind blood cells including erythrocytes that have all of the recited functional properties at the time the instant application was filed. Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.
   

Claims 134, 137, 144, and 145 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed methods wherein an antibody that binds a blood cell is administered to a patient and causes clearance of the bound blood cell by the reticuloendothelial system, and dependent claims indicate that the blood cell in question is an erythrocyte/red blood cell.  Dependent claim 134 recites “wherein binding of said antibody to said blood cell induces clearance of the said blood cells by the reticuloendothelial system so that hematocrit decreases by not less than 10%.” (emphasis added).  Thus, dependent claim 134 requires a minimum reduction of 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 127-136 and 141-143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uldrick et al. (Blood. 2014 Dec 4; 124(24): 3544–3552, prepublished online 2014 Oct 20.)
Uldrick et al. disclose repeated administrations of the humanized anti-CD20 monoclonal antibody rituximab in combination with liposomal doxorubicin to treat Kaposi sarcoma herpesvirus-associate multicenter Castleman disease in human HIV infected patients (see entire document, particularly the abstract and discussion sections).  It should be noted that CD20 is an antigen expressed on the surface of human blood cells and that the form of doxorubicin administered was DOXIL, a commercial liposome nanoparticle formulation with an approximate size of 100 nm (see FDA use sheet, most particularly page 22).  It should be noted that one patient was administered liposomal doxorubicin alone subsequent to having been administered rituximab + liposomal doxorubicin (i.e. R-Dox, see most particularly the “Treatment” section on page 5 of 26).  Since liposomal doxorubicin (i.e. the “therapeutic or diagnostic nanoparticle or microparticle agent” of the independent claim) alone was administered subsequent to R-Dox, the limitations of the “agent” being administered after the antibody as recited in instant claims 128-130 are met by the teachings of Uldrick et al.   
It is noted that Uldrick et al. do not appear to discuss the reticuloendothelial system in any way.  However, the instant claims require the active steps of a) administering an antibody that binds to a blood cell and b) administering a suspension of a “therapeutic or diagnostic nanoparticle or microparticle”.  Uldrick et al. administered rituximab, a humanized antibody that binds the CD20 antigen on blood cells, and administered liposomal doxorubicin which is a “therapeutic or diagnostic nanoparticle or microparticle” and thus Uldrick et al. practiced the active steps recited in the instant claims.  The claim recitations about functional effects such as inducing cell clearance and increasing circulation time appear to be a recitation of the intended results that occur upon practicing the active method steps.  Applicant is reminded that "[T]he Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  As such it reasonably appears that recited functional effects provide a more complete scientific explanation for how and why the methods of Uldrick et al. work upon in vivo administration.  Therefore the prior art anticipates the instant claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 127-137 and 141-145 are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. in view of Gaucher et al. (US 8,404,241) and in view of Liversidge et al. (US 5,302,401).
Varma et al. disclose the administration of Anti-Rh(D) antibodies in combination with danazol to treat immune thrombocytopenia (ITP, see entire abstract).  These teachings differ from the instant claimed invention in that danazol is not disclosed as being a nanoparticle.
Gaucher et al. disclose recombinantly produced anti-RhD antibodies which are improved variants of the human T125 A2 clone and their administration to treat ITP (see entire document, most particularly the abstract and claims).  Their antibodies are disclosed as having the advantageous properties of being easily obtainable in any quantity need to meet patient demands and as having increased stability (see particularly column 1).  It should be noted that RhD (rhesus D) is an antigen which is expressed on the surface of human red blood cells (erythrocytes, ibid.).  Additionally, it is disclosed that danazol is administered daily while anti-RhD is administered only when platelet level falls to a pre-defined level of 30,000/L (see particularly the methods section) and thus danazol administration reasonably takes place more than 6 hours after antibody administration.  Note also that the anti-RhD dose is disclosed as 75 g/kg, significantly less antibody than the 5 mg/kg recited in the instant claims.     
Liversidge et al. disclose danazol nanoparticles which have improved characteristics of small size which are desirable for achieving rapid dissolution (see entire document, particularly the abstract, claims, examples 1-4, and column 1).  
Therefore, it would have been obvious to a person of skill in the art at the time the instant invention was filed to have modified the methods of Varma et al. to use danazol nanoparticles when performing the ITP treatment protocols of Varma.  The artisans would have been motivated to do so in order to gain the advantage of increased rates of dissolution when using the nanoparticulate form of danazol as disclosed by Liversidge.  The ordinary artisan would have bene further motivated to use the human anti-RhD antibodies of Gaucher et al. in such methods in order to gain the advantages of effectively infinite production capacity via recombinant technology and the advantage of increased structural stability relative to other clones as disclosed by 
It is noted that the cited art does not appear to directly discuss the reticuloendothelial system.  However, it is known in the art that anti-RhD targets RBC for destruction in the spleen (see for example column 4 of Gaucher), and as discussed above, artisans would have bene motivated to make minor modifications to the methods of Varma et al. to arrive at that which is presently claimed.  Applicant is reminded that statements of intended results in the claims provide patentable distinctiveness only when they serve to limit the claimed invention to something that in novel or non-obvious in view of the prior art, and that the reasons an artisan would arrive at the invention as claimed need not be the same reasons that motivated applicant.  Thus, as set forth above artisans would have been motivated to administer anti-RhD, “an antibody that binds to the blood cells” and danazol nanoparticle “agent” thereby practicing the active method steps of the invention as presently claimed.    


Claims 138-140 are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. in view of Gaucher et al. (US 8,404,241) and in view of Liversidge et al. (US 5,302,401) as applied to claims 127-137 and 141-145 above, and further in view of McDonald (US 5,593,666).
The inventions rendered obvious by the teachings of the prior art have been discussed above and differ from the instant claimed invention in that they do not disclose administration of erythropoietin, a naturally occurring protein found in blood plasma that promotes an increase in the number of blood cells.
McDonald disclose the administration of compositions which comprise erythropoietin (EPO) to treat thrombocytopenia patients (see entire document, particularly the title, abstract, and claims, most notably claims 7, 8, 16, and 17).
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)   


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644